DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on of February 4, 2021 is acknowledged. Claims 17-31 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “axial offset surfaces” of the cam, “a supporting surface”, the “drive elements on the clutch lever”, “first and second face” of the clutch cam, and the “rotatable driven element” (claim 32) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position encoder” in claim 39-42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-37 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “ratchet teeth” whereas claim 32, from which claim 33 depends, recites “ratchet elements.”  It is unclear if there is one set of ratchet teeth and another (distinct) set of ratchet elements, or if instead the ratchet elements are the same as or include the ratchet teeth.
Claim 35 recites “a high flat adjacent a low flat” and “a clutch cam ramp” whereas claim 32, from which claim 35 depends, recites “spaced alternating axial offset surfaces.”  It is unclear if there is one set of surfaces that are axially offset and another (distinct) set of surfaces that are the flats and ramp, or if instead the flats and ramp are the same as or included within the offset surfaces.

Claim 41 recites “an absolute position encoder” whereas claim 39 from which claim 41 ultimately depends, recites “a position encoder.”  It is unclear if these are the same feature/element or two distinct features/elements. Claim 41 also recites “the position encoder input shaft.”  There is insufficient antecedent basis for this feature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32, 39, 40, and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leivenzon et al. (US 2013/0133447; hereinafter “Leivenzon”).

Claim 32
Leivenzon discloses a clutch assembly capable of being used for a roller door operator (see paragraph [0002]), the clutch assembly providing selective engagement with a drive wheel (103 or 105), the clutch assembly comprising a clutch cam (321) with a first and second face (see FIGS. 35a and 35b), having spaced ratchet elements (335) on the first face to interact with spaced pawl elements (343) on a supporting surface 
It is noted that while the roller door operator is an intended use of the device, the prior art must be capable of being for a roller door operator.

Claim 39
Leivenzon discloses wherein rotation of the rotatable driven element provides input to a position encoder (“door open and door close stop position sensor” and/or 301).

Claim 40
Leivenzon discloses a clutch cover (7, 11) and having a rotatable shaft (motor spindle) arranged to rotate with the rotatable driven element, the clutch assembly including a position encoder unit (301) mountable to said clutch cover (see FIGS. 9 and 26), the position encoder unit having an input shaft (gear reduction drive) arranged to be driven directly by said rotatable shaft (see paragraph [0111]).

Claim 41
Leivenzon discloses that the sensor (301) is configured to rotate within a range of 360 degrees and Australian Certified Innovation patent no 2007/101214 is incorporated in its entirety for describing this sensor.  That reference discloses that a hall array sensor detects an angular position of a polarized magnet (see paragraph [0010]).  As this is incorporated into Leivenzon to determine the position of the door based on the motor spindle position, this discloses wherein said position encoder unit includes an absolute position encoder arranged to sense the rotational position of a magnetic element driven by rotation of the position encoder input shaft, configured such that 360° of rotation of the magnetic element corresponds to more than the full travel of a door driven by the roller door operator.

Allowable Subject Matter
Claims 33-37 and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 38 and 43-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 33, the prior art does not disclose or render obvious a clutch assembly comprising the combination of features as claimed including “wherein the supporting surface against which the cam rotates is provided by a clutch base, the 
With reference to claim 35, the prior art does not disclose or render obvious a clutch assembly comprising the combination of features as claimed including “wherein the clutch cam includes, extending around its second face, a high flat adjacent a low flat with an engage mating wall provided therebetween, wherein a clutch cam ramp extends between the low flat to a peak higher than the high flat with a disengage mating wall provided between the high flat and the peak.” Leivenzon does not disclose a peak higher than the high flat.
With reference to claim 38, the prior art does not disclose or render obvious a clutch assembly comprising the combination of features as claimed including “further comprising a spring configured to store torsional energy from the rotational movement of the clutch lever in the second direction, the spring also configured to release the stored torsional energy so causing the subsequent rotation of the clutch lever in the first direction.” The lever is interpreted as either of elements 323 or 305 and neither of these elements are torsionally biased by any spring.
With reference to claim 42, the prior art does not disclose or render obvious a clutch assembly comprising the combination of features as claimed including “wherein 
With reference to claim 43, the prior art does not disclose or render obvious a clutch assembly comprising the combination of features as claimed including “the supporting surface provided by a clutch base and the assembly including a clutch cover, the assembly further including a torsion spring to bias the clutch lever to said first position, wherein a part of the torsion spring is configured to be accessible externally of the clutch cover in order to pre-load the torsion spring once the clutch assembly has been assembled between the clutch base and the clutch cover.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STACEY A FLUHART/Primary Examiner, Art Unit 3655